Per Curiam.
The plaintiff, then an infant seventeen years and two months of age, entered into a written contract to purchase two lots. The purchase price was $1,980, payable $100 on the signing of the contract and the balance in monthly installments of $20. Title was not to pass until the entire purchase price was paid. Plaintiff made the down payment and forty-nine installment payments prior to attaining her majority and four installment payments thereafter. The last payment was made within three months *690after February 20, 1934, when she became of age. Nothing was done by either party until January 8, 1936, when plaintiff dis-affirmed the contract and demanded the return of the money paid. Defendant set up the defense of ratification, claiming that the four payments made after plaintiff attained her majority constitute conclusive evidence of an intention to ratify. This, in effect, was the decision of the Appellate Term. While payments made after an infant becomes of age constitute some evidence of an intention to ratify the contract, they are not conclusive. The ratification depends upon intention; and where, as here, the plaintiff “ wrote nothing, said nothing and did nothing which bore on the question of intention,” except to make the four payments within three months after she became of age, the trial court was justified in finding that there was no ratification. (International Text Book Co. v. Connelly, 206 N. Y. 188.)
The order of the Appellate Term reversing a judgment of the City Court of the City of New York, County of Kings in favor of the plaintiff, and dismissing the complaint, should be reversed on the law, with costs in this court and the Appellate Term, and the judgment of the City Court affirmed.*
Lazansky P. J., Hagarty, Johnston, Adel and Taylor, JJ., concur.
Order of Appellate Term reversing a judgment of the City Court of the City of New York, County of Kings, in favor of plaintiff, and dismissing the complaint, reversed on the law, with costs in this court and the Appellate Term, and judgment of the City Court unanimously affirmed.*

 The last paragraph of the opinion and the original decision handed down on April 30, 1937, were, on its own motion, amended by the court on May 7, 1937 (251 App. Div. 722), to read as herewith published.— [Rep.